                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TERRI BANKHEAD                                                                         PLAINTIFF

v.                                                                    NO. 1:18-CV-170-MPM-RP

WEST POINT MOBILE HOME PARK, LLC
And JOHN DOES 1–5                                                                  DEFENDANTS

                                              ORDER

       This cause comes before the Court on Plaintiff’s Motion to Remand to State Court. [Doc.

#7]. The Court, having reviewed the motion, the parties’ submissions, and applicable law, is now

prepared to rule.

                                     I.      BACKGROUND

       Plaintiff initiated this cause in the Circuit Court of Clay County, Mississippi on May 15,

2017. In her original state court complaint, Plaintiff alleged that on or about “December 28, 2015”

she fell in the entrance of one of Defendant’s lots, specifically lot #887, and suffered

“severe injuries” after “a rail and/or step broke.” [Doc. #2]. The relief sought in her original state

court complaint was “an amount less than $75,000.00 as determined by a jury, together with all

damages allowed by law, and such other relief as this Court may deem just and proper.” Id.

        On May 31, 2018—approximately two weeks after the one-year anniversary of her initial

filing—Plaintiff filed a Motion for Leave to Amend her Complaint in the state court. In her motion

for leave to amend, Plaintiff sought to change two items from her original complaint: (1) the date

of the accident, which had been incorrectly stated as December 28, 2015 in the original complaint,

would be amended to read “January 28, 2016”; and (2) the relief sought would now be “an amount

that is fair and reasonable as determined by a jury . . ..” [Doc. #10]. Review of the state court

docket, submitted as Exhibit A to Defendant’s Notice of Removal [Doc. #1], suggests that

                                                  1
Defendants did not object to Plaintiff’s Motion for Leave to Amend her Complaint and the state

court granted the motion on August 24, 2018. Plaintiff filed her amended complaint with the state

court on September 10, 2018.

       Two days later, on September 12, 2018, Defendant West Point Mobile Home Park, LLC

removed the case to the Northern District of Mississippi. The notice of removal alleges that “the

claim as presently filed by the Plaintiff … states a claim to damages which satisfies the amount in

controversy requirement … sufficient to invoke the jurisdiction of this Court, in that the amount

sought by the Plaintiff now … exceeds” $75,000, and that the plaintiff’s initial state court

complaint which stated that the relief sought was “an amount less than $75,000 as determined by

a jury…” was “an action ‘in bad faith in order to prevent (the) defendant from removing the action

(to this Court).” [Doc. #1].

       On September 18, 2018, the Plaintiff filed the present motion, her Motion to Remand to

State Court [Doc. #7], on grounds that Defendant sought removal “more than sixteen months after

the case was filed in State Court” and that a remand is warranted because Defendant has failed to

establish the existence of any bad faith in the filing of the original complaint.

                                       II.     STANDARD

       “On a motion to remand, ‘[t]he removing party bears the burden of showing that federal

jurisdiction exists and that removal was proper.’” Barker v. Hercules Offshore, Inc., 713 F.3d 208,

212 (5th Cir. 2013) (citing Manguno v. Prudential Prop. & Cas. Inc. Co., 276 F.3d 720, 722 (5th

Cir. 2002)). Ultimately, “removal statutes are to be construed strictly against removal and for

remand.” Eastus v. Blue Bell Creameries, L.P., 97 F.3d 100, 106 (5th Cir. 1996) (citing Shamrock

Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09, 61 S.Ct. 868, 872, 85 L.Ed. 1214 (1941)). And




                                                  2
“[a]ny ambiguities are construed against removal.” Manguno, 276 F.3d at 723 (citing Acuna v.

Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).

       Pursuant to 28 U.S.C. § 1446(b), a defendant must file notice of removal within thirty days

after being served with a copy of the initial pleading. However, “if the case stated by the initial

pleading is not removable, a notice of removal may be filed within thirty days after receipt by the

defendant, through service or otherwise, of a copy of an amended pleading, motion, order, or other

paper from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C § 1446(b)(3).

        When removal is based on diversity jurisdiction, the case “may not be removed . . . more

than 1 year after commencement of the action, unless the district court finds that the plaintiff has

acted in bad faith in order to prevent a defendant from removing the action.” 28 U.S.C. §

1446(c)(1). “Conduct rises to the level of ‘bad faith’ when a party makes a ‘transparent attempt to

avoid federal jurisdiction.’” Kidwai v. Fed. Nat’l Mortg. Ass’n¸ Civil Action No. SA-13-CV-972-

XR, 2014 WL 252026, at *2 (W.D. Tex. Jan. 22, 2014). “If . . . the district court finds that the

plaintiff deliberately failed to disclose the actual amount in controversy to prevent removal, that

finding shall be deemed bad faith.” 28 U.S.C. § 1446(c)(3)(B). Ultimately, a court must “determine

whether bad faith exists on a case-by-case basis” and must balance this equitable exception with

“the general rule that removal jurisdiction is to be strictly construed [in favor of remand], as its

application ‘deprives a state court of a case properly before it and thereby implicates important

federalism concerns.” Kidwai, 2014 WL 252026, at *2 (quoting Carey v. Allstate Ins. Co., 2:13-

CV-2293, 2013 WL 5970487, at *3 (W.D. La. Nov. 7, 2013)).




                                                 3
                                        III.    DISCUSSION

        In its Notice of Removal, West Point alleges that removal, though done more than one year

after the commencement of the action, is proper because Plaintiff engaged in bad faith in order to

prevent West Point from removing the case to federal court. Plaintiff, in her motion to remand,

argues that Defendant’s removal is improper and a remand is warranted because Defendant sought

removal “more than sixteen months after the case was filed in State court,” Defendant fails to

establish that Plaintiff engaged in bad faith when filing the initial complaint, and because a change

of courts at this juncture would be inefficient as the case has progressed significantly.

        After review of the parties’ submissions, the Court is perplexed by the progression of this

case and the relevant dates. There is no doubt that removal occurred past the one-year anniversary

of the commencement of this case. Therefore, absent a finding of bad faith, a remand will be

warranted.

        Plaintiff slipped and fell on January 28, 2016. She then filed her state complaint on May

15, 2017. Her original state court complaint stated the date of the incident as “December 28, 2015”

and specified that the relief sought was “an amount less than $75,000.00 as determined by a jury.”

Id. Plaintiff focuses on the fact that Defendant’s motion specifically argues that Plaintiff engaged

in “bad faith” at the time she filed her initial state court complaint. Because at the time of the filing

of her complaint, it appears that Plaintiff’s medical bills totaled an amount between $4,000 and

$5,000, Plaintiff’s initial request for an amount less than $75,000 was justified. Up until this point,

this Court finds no bad faith. However, the Court is more concerned with what happened later.

        On August 21, 2017, Plaintiff had her first knee surgery. On December 15, 2017, Plaintiff

was deposed. During her deposition, Plaintiff’s attorney identified that a mistake had been made

on the initial complaint and that “January 28, 2016” was the correct date of the alleged incident.



                                                   4
Additionally, during her deposition, Plaintiff testified that her second surgery was originally

scheduled for December 13, 2017 but was rescheduled to January 2018. The Defendant argues that

as of December 15, 2017, being aware that the mistake existed and that Plaintiff would be

undergoing a second surgery, Plaintiff could have amended her complaint as of that date. Plaintiff

in response argues that she had no way of knowing whether the second surgery was related to the

lawsuit, or the total of the surgery, until she received records and bills for the surgery. Plaintiff

received the records and bills toward the end of March 2018.

        In April or early May, Plaintiff’s counsel were made aware that Defendant would not

engage in settlement discussions until the correct date was listed on the complaint. On May 31,

2018—approximately two weeks after the one-year anniversary of her initial filing—Plaintiff filed

a Motion for Leave to Amend her Complaint in state court. In her motion for leave to amend,

Plaintiff sought to change (1) the date of the accident to read January 28, 2016; and (2) the relief

sought to “an amount that is fair and reasonable as determined by a jury . . ..” [Doc. #10].

Defendants did not object to Plaintiff’s Motion for Leave to Amend her Complaint. Plaintiff filed

her amended complaint with the state court on September 10, 2018. Defendant removed to state

court two days later.

       Although it appears to this Court that Plaintiff’s actions are somewhat questionable—being

that knowledge of the second surgery would have allowed Plaintiff to amend her complaint,

especially when the grounds for the new relief are that “it is possible, depending on the testimony

of the treating physician, that the subsequent surgery and treatment related to the injury in the

Complaint,”—the Court is not convinced that Plaintiff’s actions were so egregious as to constitute

bad faith. The surgery was set for January 2018—a fact that the Defendants were also made aware

of during the December 2017 deposition. Defendants could have, and quite frankly should have,



                                                 5
pressured Plaintiff more with regard to the medical procedures. The Court cannot fathom how a

Defendant, aware that a second procedure will take place—a procedure which it appears may be

related to the injury in the complaint—does nothing to determine whether it will increase the relief

sought nor attempts to remove after learning of a second (possibly related) knee surgery. It was

only in April or May that Defendant pressured for a change of the incorrect date, and during this

same time period—early April—counsel for both parties were still working on obtaining a

complete picture of Plaintiff’s medical bills and records. Moreover, and possibly most surprising

to the Court, the Defendants failed to object to Plaintiff’s Motion for Leave to Amend the

Complaint. Knowing that Plaintiff’s motion was requesting that the complaint be amended to now

seek “an amount as determined reasonable by a jury” after the one-year anniversary, Defendants,

still, did not object.

        The Court is mindful that removal statutes are to be strictly construed against removal and

all doubts resolved in favor of remand. Accordingly, the Court declines to find that Plaintiff acted

in bad faith to prevent Defendants from removing the case to federal court. As such, the Court

finds that this cause should be remanded to state court.

                                     IV.     CONCLUSION

        For the reasons discussed above, the Court GRANTS Plaintiff’s Motion to Remand to

State Court [Doc. #7]. This case hereby remanded to the Circuit Court of Clay County,

Mississippi.

        SO ORDERED, this the 15th day of May, 2019.



                                              /s/ MICHAEL P. MILLS
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI



                                                 6
